Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 1 of 28




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION

   _________________________________/

   This Document Relates to the Non-Federal Securities Actions

                                STIPULATED PROTECTIVE ORDER

            THIS CAUSE came before the Court upon the Joint Motion for Entry of Stipulated

   Protective Order [ECF No. 328]. Being fully advised, it is

            ORDERED AND ADJUDGED that the Motion is GRANTED as follows:

   1.       PURPOSES AND LIMITATIONS

            Disclosure and discovery activity in the above-captioned action (the “Action”) are likely

   to involve production of confidential, proprietary, or private information for which special

   protection from public disclosure and from use for any purpose other than prosecuting or defending

   this Action may be warranted. Accordingly, Plaintiffs and Defendants in the cases that are not

   governed by the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, et seq.

   (collectively, the “Parties”), by and through their undersigned counsel, having met and conferred,

   hereby stipulate to and petition the Court to enter the following Stipulated Protective Order (the

   “Order”).

            The Parties acknowledge, as set forth in Section 12.3, below, that the procedures for filing

   any Protected Material, as defined herein, shall be governed by Local Rule 5.4, which sets forth
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 2 of 28

                                                            CASE NO. 21-2989-MDL-ALTONAGA


   the procedures that must be followed and the standards that will be applied when a party seeks

   permission from the court to file material under seal.

   2.      DEFINITIONS

           2.1     Challenging Party:   A Party or Non-Party that challenges the designation of

   information or items under this Order.

           2.2     “CONFIDENTIAL” Information or Items: Information (regardless of how it is

   generated, stored or maintained) or tangible things that are prohibited from disclosure by statute

   or qualify for protection under Federal Rule of Civil Procedure 26(c), including but not limited to,

   information or tangible things that constitute trade secrets, proprietary business information,

   competitively sensitive information, personal or business financial information, or other

   information prohibited from disclosure under applicable federal, state, or foreign data protection

   laws, including, without limitation, the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq.

   (financial information), the Health Insurance Portability and Accountability Act (HIPAA) and the

   regulations thereunder, 45 CFR Part 160 and Subparts A and E of Part 164 (medical information),

   and the General Data Protection Regulation (GDPR), 2016/679 of the European Parliament and of

   the Council of 27 April 2016, and repealing Directive 95/46/EC (EU personal data).

           2.3     Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as

   well as their support staff).

           2.4     Designating Party: A Party or Non-Party that designates information or items that

   it produces in disclosures or in responses to discovery requests as “CONFIDENTIAL” or

   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

           2.5     Disclosure or Discovery Material: All items or information, regardless of the

   medium or manner in which it is generated, stored, or maintained (including, among other things,



                                                    2
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 3 of 28

                                                             CASE NO. 21-2989-MDL-ALTONAGA


   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

   responses to discovery requests in this Action.

          2.6     Expert: A person with specialized knowledge or experience in a matter pertinent to

   the Action who has been retained by a Party or its Counsel to serve as an expert witness or as a

   consultant in this Action (as well as his or her employees and staff).

          2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

   Items: Extremely sensitive “Confidential Information or Items” that a Party determines in good

   faith to consist of highly proprietary business information, which should not be disclosed to

   another Party’s or Non-Party’s operational and business personnel, including, without limitation,

   trade secrets, the disclosure of which to another Party or Non-Party would create a substantial risk

   of serious harm that could not be reasonably avoided by less restrictive means absent undue

   burden.

          2.8     Federal Securities Actions: The cases within the Action governed by the Private

   Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 et seq.

          2.9     In-House Counsel: Attorneys who are employees of a Party (or any affiliated entity

   or subsidiary of the Party) to this Action, or their support staff. In-House Counsel does not include

   Outside Counsel of Record or any other outside counsel of a Party.

          2.10    Non-Party: Any natural person, partnership, corporation, association, or other legal

   entity not named as a Party to this Action.

          2.11    Outside Counsel of Record: Attorneys who are not employees of a Party to this

   action but are retained to represent or advise a Party to this action and have appeared in this Action

   on behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party.

          2.12    Party: Any named party to this action.



                                                     3
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 4 of 28

                                                             CASE NO. 21-2989-MDL-ALTONAGA


          2.13    Producing Party: A Party or Non-Party that produces Disclosure or Discovery

   Material in this action.

          2.14    Professional Vendors: Persons or entities engaged by a Party or engaged by Outside

   Counsel of Record that provide litigation support services (e.g., photocopying, videotaping,

   translating, preparing exhibits or demonstrations, and organizing, storing, or retrieving data in any

   form or medium) and their employees and subcontractors.

          2.15    Protected Material: Any Disclosure or Discovery Material that is designated as

   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

          2.16    Receiving Party: A Party that receives Disclosure or Discovery Material from a

   Producing Party.

   3.     SCOPE

          The protections conferred by this Order cover not only Protected Material (as defined

   above), but also all of the following, which shall also be deemed Protected Material: (1) any

   information copied or extracted from Protected Material; (2) all copies, excerpts, summaries, or

   compilations of Protected Material; and (3) any testimony, conversations, or presentations by

   Parties or their Counsel that might reveal Protected Material. Any use of Protected Material at trial

   shall be governed by a separate agreement or order. However, the protections conferred by this

   Order do not cover the following information: (a) any information that is in the public domain at

   the time of disclosure to a Receiving Party or becomes part of the public domain after its disclosure

   to a Receiving Party as a result of publication not involving a violation of this Order, including

   becoming part of the public record through trial or otherwise; and (b) any information known to

   the Receiving Party prior to the disclosure unless the Receiving Party is subject to an existing and

   separate duty of confidentiality or obtained by the Receiving Party after the disclosure from a



                                                    4
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 5 of 28

                                                             CASE NO. 21-2989-MDL-ALTONAGA


   source who obtained the information lawfully and under no obligation of confidentiality to the

   Designating Party.

   4.     DURATION

          Even after final disposition (as defined herein) of this Action, the confidentiality

   obligations imposed by this Order shall remain in effect until a Designating Party agrees otherwise

   in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of:

   (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

   judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

   reviews of this Action, including the time limits for filing any motions or applications for extension

   of time pursuant to applicable law.

   5.     DESIGNATING PROTECTED MATERIAL

          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

   or Non-Party that designates information or items for protection under this Order must take care

   to limit any such designation to specific material that qualifies under the appropriate standards.

   To the extent it is practicable to do so, the Designating Party must designate for protection only

   those parts of material, documents, items, or oral or written communications that qualify.

          Designations that are shown to be clearly unjustified or that have been made for an

   improper purpose (e.g., to unnecessarily encumber or obstruct the case development process or to

   impose unnecessary expenses and burdens on another Party or Non-Party) may expose the

   Designating Party to sanctions pursuant to applicable law.

          If it comes to a Designating Party’s attention that information or items that it designated

   for protection do not qualify for protection, that Designating Party must promptly notify all other

   Parties that it is withdrawing the designation.



                                                     5
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 6 of 28

                                                              CASE NO. 21-2989-MDL-ALTONAGA


          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

   designated before the material is disclosed or produced.

          Designation in conformity with this Order requires:

                  (a)     For information in documentary form (e.g., paper or electronic documents,

   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

   EYES ONLY” to each page that contains Protected Material except as otherwise set forth in other

   orders adopted in this Action.

                  A Party or Non-Party that makes original documents or materials available for

   inspection need not designate them for protection until after the Receiving Party has indicated

   which material it would like copied and produced. During the inspection and before the

   designation, all of the material made available for inspection shall be deemed “CONFIDENTIAL”

   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” as determined by the Producing

   Party. After the Receiving Party has identified the documents it wants copied and produced, the

   Producing Party must determine which documents, or portions thereof, qualify for protection under

   this Order. Then, before producing the specified documents, the Producing Party must affix the

   appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   ONLY”) to each page that contains Protected Material.

          (b)     For testimony given in deposition or in other pretrial or trial proceedings: that the

   Designating Party identify on the record or up to 30 days afterwards (or a period otherwise agreed

   upon) all Protected Material, including specifying whether any portions of the transcript or the



                                                    6
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 7 of 28

                                                              CASE NO. 21-2989-MDL-ALTONAGA


   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

   ATTORNEYS’ EYES ONLY.”

                   Parties shall give the other Parties notice if they reasonably expect a deposition,

   hearing, or other proceeding to include Protected Material so that the other Parties can ensure that

   only authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

   (Exhibit A), if required by this Order, are present at those proceedings. The use of a document as

   an exhibit at a deposition shall not in any way affect its designation as “CONFIDENTIAL” or

   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Transcripts containing Protected

   Material shall have an obvious legend on the title page that the transcript contains Protected

   Material, and the title page shall be followed by a list of all pages (including line numbers as

   appropriate) that have been designated as Protected Material and the level of protection being

   asserted by the Designating Party. The Designating Party shall inform the court reporter of these

   requirements. Any transcript that is prepared before the expiration of a 30-day (or otherwise agreed

   upon) period for witness review and designation shall be treated during that period as if it had been

   designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

   (as determined by the Producing Party) in its entirety unless otherwise agreed. After the expiration

   of that period, the transcript shall be treated only as actually designated. If, after the 30-day period

   (or otherwise agreed upon), no Party has designated some or all of the deposition transcript as

   Protected Material under this Order, the entire deposition, or those portions of the deposition not

   designated as Protected Material, will no longer be considered confidential.

                   (c)     For information produced in some form other than documentary and for any

   other tangible items: that the Producing Party affix in a prominent place on the exterior of the

   container or containers in which the information or item is stored, or in some other reasonable



                                                      7
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 8 of 28

                                                            CASE NO. 21-2989-MDL-ALTONAGA


   manner, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   ONLY.” If only a portion or portions of the information or item warrant protection, the Producing

   Party, to the extent practicable, shall identify the protected portion(s) and specify the level of

   protection being asserted.

          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

   designate qualified information or items does not, standing alone, waive the Designating Party’s

   right to secure protection under this Order for such material. Upon timely correction of a

   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

   in accordance with the provisions of this Order.

   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

   confidentiality at any time consistent with any scheduling orders to be entered by the Court. Unless

   a prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid

   foreseeable, substantial unfairness, unnecessary economic burdens, or a significant disruption or

   delay of the Action, a Party does not waive its right to challenge a confidentiality designation by

   electing not to mount a challenge promptly after the original designation is disclosed.

          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

   process by providing written notice of each designation it is challenging and describing the basis

   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

   notice must recite that the challenge to confidentiality is being made in accordance with this

   specific paragraph of the Order. The Designating Party shall thereafter, within fourteen (14)

   calendar days (or as otherwise agreed upon), respond to such challenge in writing by either:

   (1) agreeing to remove the designation; or (2) stating the reasons to maintain such designation.



                                                      8
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 9 of 28

                                                             CASE NO. 21-2989-MDL-ALTONAGA


   Should the dispute remain unresolved, the Parties shall attempt to resolve each challenge in good

   faith and must begin the process by conferring directly within fourteen (14) calendar days of the

   date of service of the Designating Party’s response. In conferring, the Challenging Party must

   explain the basis for its belief that the confidentiality designation was not proper and must give the

   Designating Party an opportunity to review the designated material, to reconsider the

   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

   designation. A Challenging Party may proceed to the next stage of the challenge process only if

   it has engaged in this meet and confer process first or establishes that the Designating Party is

   unwilling to participate in the meet and confer process in a timely manner. Nothing in this

   paragraph precludes the Parties from agreeing to reasonable extensions at any step of the process

   described herein.

          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court

   intervention through exhaustion of the procedures in paragraph 6.2, the Challenging Party may file

   a motion challenging a confidentiality designation at any time following completion of the

   procedure in paragraph 6.2 if there is good cause for doing so, including a challenge to the

   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to this

   provision must be accompanied by certification pursuant to Local Rule 7.1 certifying that the

   movant has complied with the meet and confer requirements of this District.

          Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

   unnecessary expenses and burdens on another Party or Non-Party) may expose the Challenging

   Party to sanctions pursuant to applicable law. All Parties shall continue to afford the material in

   question the level of protection to which it is entitled under the Producing Party’s designation until

   the court rules on the challenge.



                                                     9
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 10 of 28

                                                               CASE NO. 21-2989-MDL-ALTONAGA


    7.     ACCESS TO AND USE OF PROTECTED MATERIAL

           7.1     Basic Principles. A Receiving Party may use Disclosure or Discovery Material that

    is disclosed or produced by another Party or by a Non-Party in connection with this Action only

    for prosecuting, defending, or attempting to settle this Action, and shall not use Disclosure or

    Discovery Material for any other purpose whatsoever, including without limitation any other

    litigation or any business or competitive purpose or function. Protected Material may be disclosed

    only to the categories of persons and under the conditions described in this Order. When the

    Action has been terminated, a Receiving Party must comply with the provisions of section 13

    below (FINAL DISPOSITION).

           Disclosure or Discovery Material shall not be shared with any Plaintiffs or counsel for the

    same in the Federal Securities Actions absent further order of the Court or agreement between the

    Parties and Plaintiffs or counsel for the same in the Federal Securities Actions.

           Disclosure or Discovery Material must be stored and maintained by a Receiving Party,

    including any Counsel, Professional Vendor, Expert or other party engaged by the Receiving Party

    in this Action, at a location and in a secure manner that ensures that access is limited to the persons

    authorized under this Order. The Producing Party and Receiving Party shall agree on the level of

    protection expected in the storage and transfer of its information provided that such level of

    protection is not greater than that reasonably used by the Producing Party for such information in

    the ordinary course of the Producing Party’s business. In the event the Receiving Party, including

    any Counsel, Professional Vendor, Expert or other party engaged by the Receiving Party in this

    Action, experiences a data breach that affected or potentially affected Protected Material, it shall

    (to the extent permitted by law) as soon as practicable notify the Producing Party of the same, and

    shall cooperate with the Producing Party to address and remedy the breach, subject to the



                                                      10
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 11 of 28

                                                             CASE NO. 21-2989-MDL-ALTONAGA


    Producing Party’s reasonable instructions. Nothing herein shall constitute a waiver of legal rights

    and defenses regarding the protection of information from unauthorized disclosure.

           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

    by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

    information or item designated “CONFIDENTIAL” only to:

                   (a)    The Receiving Party’s Outside Counsel of Record in this action, as well as

                          employees of said Outside Counsel of Record to whom it is reasonably

                          necessary to disclose the information for this Action;

                   (b)    The officers, directors, and employees (including In-House Counsel) of the

                          Receiving Party to whom disclosure is reasonably necessary for this Action;

                   (c)    Experts retained by the Receiving Party to whom disclosure is reasonably

                          necessary for this Action and who have signed the Acknowledgment and

                          Agreement to Be Bound (Exhibit A), unless otherwise agreed in writing by

                          the Designating Party or ordered by the Court, and provided that no

                          disclosure shall be made to any Expert who is retained by, employed by, or

                          will be employed within six months by, a known competitor of the

                          Producing Party;

                   (d)    Insurers of the Receiving Party to whom disclosure is reasonably necessary

                          for coverage-related matters and who have signed the Acknowledgment and

                          Agreement to Be Bound (Exhibit A);

                   (e)    The Court, Magistrate Judge and their personnel; and any appellate court or

                          other court (and their personnel) before which the Parties appear in this

                          Action;



                                                    11
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 12 of 28

                                                       CASE NO. 21-2989-MDL-ALTONAGA


               (f)   Court reporters, videographers, and their staff;

               (g)   Professional jury or trial consultants, mock jurors, and Professional

                     Vendors to whom disclosure is reasonably necessary for this Action and

                     who have signed the “Acknowledgment and Agreement to Be Bound”

                     (Exhibit A);

               (h)   During their depositions, witnesses in the action to whom disclosure is

                     reasonably necessary and who have signed the “Acknowledgment and

                     Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

                     Designating Party or ordered by the Court. Pages of transcribed deposition

                     testimony or exhibits to depositions that reveal Protected Material must be

                     separately bound by the court reporter and may not be disclosed to anyone

                     except as permitted under this Order;

               (i)   The author or recipient of a document containing the information or a

                     custodian or other person who otherwise possessed or knew the

                     information;

               (j)   Special masters or discovery referees who may be appointed by the Court;

               (k)   Mediators or settlement officers, and their supporting personnel, subject to

                     the mutual agreement of the Parties engaged in settlement discussions who

                     have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

                     A);

               (l)   Any other person as to whom the Designating Party has consented to

                     disclosure in advance; and

               (m)   Such other persons as the Parties may agree or may be ordered by the Court.



                                              12
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 13 of 28

                                                             CASE NO. 21-2989-MDL-ALTONAGA


           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

    Information or Items. Unless otherwise ordered by the court or permitted in writing by the

    Designating Party, information or items designated “HIGHLY CONFIDENTIAL –

    ATTORNEYS’ EYES ONLY” may only be disclosed to:

           (a) The Receiving Party’s Outside Counsel of Record in this action, as well as employees

    of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

    for this Action;

           (b) In-House Counsel of the Receiving Party who is actively managing this Action for the

    Receiving Party and who does not have material substantive input into competitive decision-

    making;

           (c) Experts of the Receiving Party to whom disclosure is reasonably necessary for this

    Action and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A)

    unless otherwise agreed in writing by the Designating Party or ordered by the Court, and provided

    that no disclosure shall be made to any Expert who is retained by, employed by, or will be

    employed within six months by, a known competitor of the Producing Party;

           (d) The Court, Magistrate Judge and their personnel; and any appellate court or other court

    (and their personnel) before which the Parties appear in this action;

           (e) Court reporters, videographers, and their staff,

           (f) Professional jury or trial consultants, and Professional Vendors to whom disclosure is

    reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement

    to Be Bound” (Exhibit A); and

           (g) The author or recipient of a document containing the information or a custodian or other

    person who otherwise possessed or knew the information;



                                                    13
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 14 of 28

                                                            CASE NO. 21-2989-MDL-ALTONAGA


           (h) Special masters or discovery referees who may be appointed by the Court; and

           (i) Mediators or settlement officers, and their supporting personnel, subject to the mutual

    agreement of the Parties engaged in settlement discussions, and who have signed the

    “Acknowledgment and Agreement to Be Bound” (Exhibit A).

    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
           OTHER LITIGATION

           If a Party is served with a subpoena, demand or a court order issued in another litigation,

    investigation or other regulatory proceeding that compels disclosure of any information or items

    designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

    ATTORNEYS’ EYES ONLY,” that Party must:

                  (a)     Promptly notify in writing the Designating Party. Such notification shall

                          include a copy of the subpoena or court order;

                  (b)     Promptly notify in writing the party who caused the subpoena or order to

                          issue in the other litigation that some or all of the material covered by the

                          subpoena or order is subject to this Order. Such notification shall include a

                          copy of this Order; and

                  (c)     Cooperate with respect to all reasonable procedures sought to be pursued

                          by the Designating Party whose Protected Material may be affected to alert

                          the interested parties to the existence of this Order and to afford the

                          Designating Party in this Action an opportunity to try to protect its

                          confidentiality interests in the court from which the subpoena or order

                          issued.

           If the Designating Party timely seeks a protective order, the Party served with the subpoena

    or court order shall not produce any information designated in this Action as “CONFIDENTIAL”


                                                    14
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 15 of 28

                                                              CASE NO. 21-2989-MDL-ALTONAGA


    or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the

    court from which the subpoena or order issued, unless the Party has obtained the Designating

    Party’s permission. The Designating Party shall bear the burden and expense of seeking protection

    in that court of its confidential material—and nothing in these provisions should be construed as

    authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

    another court, or violate any other applicable federal or state law, rules or regulations.

    9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
           THIS ACTION

                   (a)     The terms of this Order are applicable to information produced by a Non-

                           Party in this action and designated as “CONFIDENTIAL” or “HIGHLY

                           CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information

                           produced by Non-Parties in connection with this Action is protected by the

                           remedies and relief provided by this Order. Nothing in these provisions

                           should be construed as prohibiting a Non-Party from seeking additional

                           protections.

                   (b)     In the event that a Party is required, by a valid discovery request, to produce

                           a Non-Party’s confidential information in its possession, and the Party is

                           subject to an agreement with the Non-Party not to produce the Non-Party’s

                           confidential information, then the Party shall:

                                   (1)     Promptly notify in writing the Requesting Party and the

                                           Non-Party that some or all of the information requested is

                                           subject to a confidentiality agreement with a Non-Party;




                                                     15
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 16 of 28

                                                              CASE NO. 21-2989-MDL-ALTONAGA


                                  (2)       Promptly provide the Non-Party with a copy of this Order,

                                            the relevant discovery request(s), and a reasonably specific

                                            description of the information requested; and

                                  (3)       Make the information requested available for inspection by

                                            the Non-Party.

                   (c)    If the Non-Party fails to object or seek a protective order from this Court

                          within fourteen (14) days of receiving the notice and accompanying

                          information, the Receiving Party may produce the Non-Party’s Protected

                          Material responsive to the discovery request. If the Non-Party timely seeks

                          a protective order, the Receiving Party shall not produce any information in

                          its possession or control that is subject to the confidentiality agreement with

                          the Non-Party before a determination by the Court. Absent a Court order to

                          the contrary, the Non-Party shall bear the burden and expense of seeking

                          protection in this Court of its Protected Material.

    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

    Material to any person or in any circumstance not authorized under this Order, the Receiving Party

    must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

    use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

    person or persons to whom unauthorized disclosures were made of all the terms of this Order, and

    (d) request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

    that is attached hereto as Exhibit A.




                                                     16
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 17 of 28

                                                             CASE NO. 21-2989-MDL-ALTONAGA


    11.    INADVERTENT PRODUCTION                     OF     PRIVILEGED          OR     OTHERWISE
           PROTECTED MATERIAL

           11.1    When a Producing Party gives notice to Receiving Parties that certain inadvertently

    produced material is subject to a claim of privilege or other protection, the obligations of the

    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

           11.2    Any inadvertent production of privileged or otherwise protected material that

    satisfies Federal Rule of Evidence 502(b) shall not be deemed to have waived the privilege or

    protection. Pursuant to Federal Rules of Evidence 502(d) and (e), the Parties have entered or will

    have entered into a separate Stipulated Rule 502(d) and Privileged Materials Order, which sets

    forth the procedure concerning the inadvertent production of privileged or otherwise protected

    material.

    12.    MISCELLANEOUS

           12.1    Right to Further Relief. Nothing in this Order abridges the right of any Party to seek

    its modification by the Court in the future.

           12.2    Right to Assert Objections. By stipulating to the entry of this Order, no Party is

    waiving any objections to the production of documents or information on any basis, including,

    without limitation, the right to object to production of information and/or documents that a Party

    contends are subject to any confidentiality interest of themselves, or third parties, such that

    disclosure should be precluded notwithstanding the protections of this Order (e.g., in the event of

    a contractual confidentiality provision between the Producing Party and a third party). In the event

    such a confidentiality interest affects the production of requested material, the Producing Party

    shall endeavor to resolve any issue precluding production (e.g., seek to obtain the consent of the

    third party to produce the Protected Material notwithstanding a confidentiality provision).




                                                    17
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 18 of 28

                                                              CASE NO. 21-2989-MDL-ALTONAGA


    Similarly, no Party waives any right to object on any ground to use in evidence of any of the

    material covered by this Order.

            12.3   Filing Protected Material. Without first receiving written permission from the

    Designating Party or a court order secured after appropriate notice to all interested persons, a Party

    may not file in the public record in this Action any Protected Material. A Party that seeks to file

    under seal any Protected Material must comply with Local Rule 5.4. The extent of Protected

    Material included within any such proposed filings under seal shall be limited to the particular

    items of information and/or portions of documents that are reasonably necessary to the filing.

    Pursuant to Local Rule 5.4, the proposed sealed material shall not be filed unless the Court grants

    the motion to file under seal. The motion to file under seal shall specify the proposed duration of

    the requested sealing. If, prior to the issuance of a ruling on the motion to file under seal, the

    moving party elects or is required to publicly file a pleading, motion, memorandum, or other

    document that attaches or reveals the content of the proposed sealed material, then the moving

    party must redact from the public filing all content that is the subject of the motion to file under

    seal.

            12.4   No Effect on Designating Party. This Order shall not apply to and shall not limit in

    any way any Designating Party’s use, disclosure or handling of its own Protected Material.

            12.5 Non-Public, Personally Identifiable Information. Producing Party may partially or

    wholly redact the nonpublic, personally identifiable information from any Disclosure or Discovery

    Material that may contain it, including for example customer names, Social Security numbers,

    account numbers, telephone numbers, mailing addresses, and email addresses.




                                                     18
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 19 of 28

                                                              CASE NO. 21-2989-MDL-ALTONAGA


    13.    FINAL DISPOSITION

           Within 60 days after the final disposition of this action, as defined in Section 4 (Duration),

    each Receiving Party must return all Protected Material to the Producing Party or destroy such

    material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

    compilations, summaries, and any other format reproducing or capturing any of the Protected

    Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit

    a written certification to the Producing Party (and, if not the same person or entity, to the

    Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

    the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

    not retained any copies, abstracts, compilations, summaries or any other format reproducing or

    capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

    legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

    product, and consultant and expert work product, even if such materials contain Protected Material.

    Any such archival copies that contain or constitute Protected Material remain subject to this

    Protective Order as set forth in Section 4 (Duration). Nothing in this provision, however, should

    be construed as requiring the Receiving Party to destroy any material that it is obligated to maintain

    under applicable laws and regulations.

    IT IS SO STIPULATED, THROUGH UNDERSIGNED COUNSEL OF RECORD.

    Dated: June 29, 2021                               Respectfully submitted,


     /s/ Peter Safirstein                              /s/ Natalia M. Salas




                                                     19
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 20 of 28

                                                     CASE NO. 21-2989-MDL-ALTONAGA


     SAFIRSTEIN METCALF LLP                    THE FERRARO LAW FIRM, P.A.
     Peter Safirstein (NY SBN 2044550)         Natalia M. Salas (FBN 44895)
     Elizabeth S. Metcalf (NY SBN 4644431)     James L. Ferraro (FBN 381659)
     1345 Avenue of the Americas, 2nd Floor    James Ferraro, Jr. (FBN 107494)
     New York, NY 10105                        Bruce S. Rogow (FBN 067999)
     Tel: (212) 201-5845                       Sean A. Burstyn (FBN 1028778)
     psafirstein@safirsteinmetcalf.com         600 Brickell Avenue, Suite 3800
     emetcalf@safirsteinmetcalf.com            Miami, FL 33131
                                               Tel: (305) 375-0111
                                               nms@ferrarolaw.com
                                               jlf@ferrarolaw.com
                                               jjr@ferrarolaw.com
                                               bsr@ferrarolaw.com
                                               sab@ferrarolaw.com


     /s/ Joseph R. Saveri                      /s/ Frank Schirripa
     JOSEPH SAVERI LAW FIRM, LLP               HACH ROSE SCHIRRIPA &
     Joseph R. Saveri (CA SBN 130064)          CHEVERIE LLP
     Steven N. Williams (CA SBN 175489)        Frank Schirripa (NY SBN 4103750)
     Anupama K. Reddy (CA SBN 324873)          Kathryn Hettler (NY SBN 5126065)
     Christopher K.L Young (CA SBN 318371)     Seth Pavsner (NY SBN 4969689)
     601 California Street, Suite 1000         112 Madison Ave, 10th Floor
     San Francisco, CA 94108                   New York, New York 10016
     Tel: (415) 500-6800                       Tel: (212) 213-8311
     jsaveri@saverilawfirm.com                 fschirripa@hrsclaw.com
     swilliams@saverilawfirm.com               khettler@hrsclaw.com
     areddy@saverilawfirm.com                  SPavsner@hrsclaw.com
     cyoung@saverilawfirm.com
                                                                   Plaintiffs’ Lead Counsel

                                               /s/ Rachel W. Furst
                                               GROSSMAN ROTH YAFFA COHEN, P.A.
                                               Rachel W. Furst (FBN 45155)
                                               2525 Ponce de Leon Blvd Ste 1150
                                               Coral Gables, FL 33134-6040
                                               Tel: 305-442-8666
                                               rwf@grossmanroth.com

                                                                Plaintiffs’ Liaison Counsel


     /s/ Gabriel Amin Assaad                   /s/ Jeffrey A. Klafter
     MCDONALD WORLEY, P.C.                     KLAFTER LESSER, LLP
     Gabriel Amin Assaad (TX SBN 24076189)     Jeffrey A. Klafter (NY SBN 1662428)
     Matthew Yezierski (TX SBN 24076989)       Amir Alimehri (NY SBN 5631262)

                                              20
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 21 of 28

                                                      CASE NO. 21-2989-MDL-ALTONAGA


     McDonald Worley                            Two International Drive Suite 350
     1770 St. James Place, Suite 100            Rye Brook, NY 10573
     Houston, TX 77056                          Tel: (914) 934-9200
     Tel: (713) 523-5500                        jak@klafterlesser.com
     gassaad@mcdonaldworley.com                 amir.alimehri@klafterlesser.com
     matt@mcdonaldworley.com
     don@mcdonaldworley.com


     /s/ Maurice D. Pessah                      /s/ Roy T. Willey, IV
     Pessah Law Group, PC                       ANASTOPOULO LAW FIRM
     Maurice D. Pessah (CA SBN 275955)          Roy T. Willey, IV (SC SBN 101010)
     Michael Morris-Nussbaum (CA SBN            Eric M. Poulin (SC SBN 100209)
     317146)                                    Blake Abbott (SC SBN 104423)
     Summer E. Benson (CA SBN 326398)           32 Ann Street
     Jason Sunshine (CA SBN 336062)             Charleston, SC 29403
     Stuart Neil Chelin (CA SBN 320357)         Tel: (843) 614-8888
     661 N Harper Avenue, Suite 208             roy@akimlawfirm.com
     West Hollywood, California 90048           eric@akimlawfirm.com
     Tel: (310) 772-2261                        blake@akimlawfirm.com
     maurice@pessahgroup.com
     mmnussbaum@pessahgroup.com
     sbenson@pessahgroup.com
     jsunshine@pessahgroup.com
     stuart@chelinlaw.com
                                                               Plaintiffs’ Steering Committee

     /s/ Kevin J. Orsini                        /s/ Marc De Leeuw
     HUNTON ANDREWS KURTH LLP                   SULLIVAN & CROMWELL LLP
     Samuel A. Danon (FBN 892671)               Marc De Leeuw
     Gustavo Javier Membiela (FBN 513555)       125 Broad Street
     María Castellanos Alvarado (FBN 116545)    New York, New York 10004
     333 S.E. 2 Avenue, Suite 2400              Telephone: (212) 558-4000
     Miami, FL 33131                            Facsimile: (212) 558-3588
     Telephone: (305) 810-2500                  deleeuwm@sullcrom.com
     Facsimile: (305) 810-2460
     sdanon@huntonak.com                        SULLIVAN & CROMWELL LLP
     gmembiela@huntonak.com                     Adam S. Paris
     mcastellanos@hunton.com                    1888 Century Park East
                                                Los Angeles, CA 90067
     CRAVATH, SWAINE & MOORE LLP                Telephone: (310) 712-6600
     Antony L. Ryan                             Facsimile: (310) 712-8800
     Kevin J. Orsini                            parisa@sullcrom.com
     Brittany L. Sukiennik
     New York, NY 10019                         SHOOK, HARDY & BACON L.L.P.
     Telephone: (212) 474-1000                  Jennifer A. McLoone (Fla. Bar No. 0029234)

                                               21
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 22 of 28

                                                       CASE NO. 21-2989-MDL-ALTONAGA


     Facsimile: (212) 474-3700                   Citigroup Center Suite 3200
     aryan@cravath.com                           201 South Biscayne Boulevard
     korsini@cravath.com                         Miami, Florida 33131
     bsukiennik@cravath.com                      Telephone: 305-358-5171

     Counsel for Defendants Robinhood            Counsel for Defendant Ally Financial, Inc.
     Financial LLC, Robinhood Securities,
     LLC, Robinhood Markets, Inc. and
     Robinhood Crypto, LLC                       /s/ Christopher D. Kercher
                                                 QUINN EMANUEL URQUHART & SULLIVAN,
                                                 LLP
     /s/ Justina K. Sessions                     Christopher D. Kercher
     WILSON SONSINI GOODRICH & ROSATI            51 Madison Avenue, 22nd Floor,
     Justina K. Sessions                         New York, New York, 10010
     One Market Plaza                            Telephone: (212) 849-7000
     Spear Tower, Suite 3300                     Facsimile: (212) 849-7100
     San Francisco, California 94105             christopherkercher@quinnemanuel.com
     Telephone: (415) 947-2197
     Facsimile: (415) 947-2099                   QUINN EMANUEL URQUHART & SULLIVAN,
     jsessions@wsgr.com                          LLP
                                                 Marina E. Lev
     WILSON SONSINI GOODRICH & ROSATI            865 South Figueroa Street, 10th Floor
     Kenneth R. O’Rourke                         Los Angeles, California 90017
     Brendan J. Coffman                          Telephone: (213) 443-3000
     1700 K Street NW, 5th Floor                 Facsimile: (213) 443-3100
     Washington, DC 20006                        marinalev@quinnemanuel.com
     Telephone: (202) 973-8800
     Facsimile: (202) 973-8899                   BARTLIT BECK LLP
     korourke@wsgr.com                           Adam L. Hoeflich
     bcoffman@wsgr.com                           Dawson Robinson
                                                 54 W. Hubbard St., Ste. 300
     Counsel for Defendant Open to the Public    Chicago, IL 60654
     Investing, Inc.                             Telephone: (312) 494-4400
                                                 Facsimile: (312) 494-4440
                                                 adam.hoeflich@bartlitbeck.com
     /s/ Daniel J. Kramer                        dawson.robinson@bartlitbeck.com
     PAUL, WEISS, RIFKIND, WHARTON &
     GARRISON LLP                                Counsel for Defendants Citadel Enterprise
     Daniel J. Kramer                            Americas, LLC and Citadel Securities LLC
     Richard Tarlowe
     1285 Avenue of the Americas
     New York, NY 10019                          /s/ Harry A. Olivar, Jr.
     Telephone: (212) 373-3000                   QUINN EMANUEL URQUHART & SULLIVAN,
     dkramer@paulweiss.com                       LLP
     rtarlowe@paulweiss.com                      Harry A. Olivar, Jr.
                                                 Korinna S. Anderson
     Counsel for Defendant Point72 Asset         865 S. Figueroa Street, 10th Floor

                                                22
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 23 of 28

                                                       CASE NO. 21-2989-MDL-ALTONAGA


     Management, L.P.                            Los Angeles, California 90017
                                                 Telephone: (213) 443-3000
                                                 Facsimile: (213) 443-3100
     /s/ Jason J. Mendro                         harryolivar@quinnemanuel.com
     GIBSON, DUNN & CRUTCHER LLP                 korinnaanderson@quinnemanuel.com
     Jason J. Mendro
     Russell B. Balikian                         QUINN EMANUEL URQUHART & SULLIVAN,
     1050 Connecticut Ave., NW                   LLP
     Washington, DC 20036                        Linda J. Brewer
     Telephone: (202) 887-3726                   50 California Street, 22nd Floor
     jmendro@gibsondunn.com                      San Francisco, California 94111-4788
     rbalikian@gibsondunn.com                    Telephone: (415) 875-6600
                                                 Facsimile: (415) 875-6700
     GIBSON, DUNN & CRUTCHER LLP                 lindabrewer@quinnemanuel.com
     Theodore J. Boutrous, Jr.
     333 South Grand Avenue                      Counsel for Defendant Sequoia Capital
     Los Angeles, CA 90071                       Operations LLC
     Telephone: (213) 229-7804
     tboutrous@gibsondunn.com
                                                 /s/ Shari Ross Lahlou
     Counsel for Defendants Charles Schwab &     DECHERT LLP
     Co., Inc.; TD Ameritrade, Inc.; TD          Shari Ross Lahlou
     Ameritrade Clearing, Inc.; TD Ameritrade    1900 K Street, NW
     Holding Corporation; and The Charles        Washington, D.C. 20006
     Schwab Corporation                          Telephone: (202) 261-3300
                                                 Facsimile: (202) 261-3333
                                                 shari.lahlou@dechert.com
     /s/ Robin Nunn
     MORGAN, LEWIS & BOCKIUS LLP                 Dechert LLP
     Robin Nunn                                  Andrew J. Levander
     101 Park Avenue                             Three Bryant Park
     New York, NY 10178-0060                     1095 Avenue of the Americas
     Telephone: (212) 309-6000                   New York, NY 10036
     Facsimile: (212) 309-3001                   Telephone: (212) 698 3500
     robin.nunn@morganlewis.com                  Facsimile: (212) 698 3599
                                                 andrew.levander@dechert.com
     Counsel for Defendant Stash Financial,
     Inc.                                        DECHERT LLP
                                                 Steven Bizar
                                                 Cira Centre
     /s/ Peter W. Homer                          2929 Arch Street
     HOMER BONNER JACOBS ORTIZ, P.A.             Philadelphia, PA 19104
     Peter W. Homer (Florida Bar No. 291250)     Telephone: (215) 994 4000
     1200 Four Seasons Tower                     Facsimile: (215) 994 2222
     1441 Brickell Avenue                        steven.bizar@dechert.com
     Miami, Florida 33131
     Telephone: (305) 350-5139                   Counsel for Defendant Interactive Brokers
                                                23
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 24 of 28

                                                    CASE NO. 21-2989-MDL-ALTONAGA


     Facsimile: (305) 372-2738                LLC
     phomer@homerbonner.com

     DAVIS POLK & WARDWELL LLP                /s/ Thomas E. Redburn, Jr.
     Brian S. Weinstein                       LOWENSTEIN SANDLER LLP
     Gina Cora                                Thomas E. Redburn, Jr.
     Janet Jones-Duffey                       Maya Ginsburg
     450 Lexington Avenue                     1251 Avenue of the Americas
     New York, New York 10017                 New York, NY 10020
     Telephone: (212) 450-4000                Telephone: (212) 262-6700
     Facsimile: (212) 701-5972                Facsimile: (973) 597-2457
     brian.weinstein@davispolk.com            tredburn@lowenstein.com
     gina.cora@davispolk.com                  mginsburg@lowenstein.com
     janet.jones-duffey@davispolk.com
                                              LOWENSTEIN SANDLER LLP
     Counsel for Defendants Morgan Stanley    Zarema Arutyunova Jaramillo
     Smith Barney LLC, E*TRADE Financial      2200 Pennsylvania Avenue, NW
     Corporation, E*TRADE Securities LLC      Washington, DC 20037
     and E*TRADE Financial Holdings, LLC      Telephone: (202) 753-3800
                                              Facsimile: (202) 753-3838
     /s/ Thomas G. Haskins, Jr.               zjaramillo@lowenstein.com
     BARNES & THORNBURG LLP
     Thomas G. Haskins, Jr.                   Counsel for Defendant Melvin Capital
     Allison Gerard                           Management LP and Candlestick Capital
     2121 N. Pearl Street, Suite 700          Management LP
     Dallas, TX 75201
     Telephone: (214) 258-4200
     Facsimile: (214) 258-4199                /s/ Patrick Gibbs
     thaskins@btlaw.com                       COOLEY LLP
     allison.gerard@btlaw.com                 Patrick Gibbs
                                              Brett De Jarnette
     BARNES & THORNBURG LLP                   Rebecca Ferrari
     Kevin Rising                             3175 Hanover Street
     2029 Century Park E, Suite 300           Palo Alto, CA 94304-1130
     Los Angeles, CA 90067-2904               Telephone: (650) 843-5000
     Telephone: (310) 284-3888                Facsimile: (650) 849-7400
     Facsimile: (310) 284-3894                pgibbs@cooley.com
     krising@btlaw.com                        bdejarnette@cooley.com
                                              rferrari@cooley.com
     BARNES & THORNBURG LLP
     Paul Olszowka                            Counsel for Defendant M1 Finance, LLC
     One North Wacker Drive, Suite 4400
     Chicago, IL 60606-2833
     Telephone: (312) 214-5612                /s/ Jack E. Pace III
     Facsimile: (312) 759-5646                WHITE & CASE LLP
     paul.olszowka@btlaw.com                  Jack E. Pace III
                                              Bryan D. Gant

                                             24
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 25 of 28

                                                      CASE NO. 21-2989-MDL-ALTONAGA


     Counsel for Defendants Dough, LLC and      1221 Avenue of the Americas
     tastyworks, Inc.                           New York, NY 10020-1095
                                                Telephone: (212) 819-8200
                                                Facsimile: (212) 354-8113
     /s/ Alfred C. Pfeiffer, Jr.                jpace@whitecase.com
     LATHAM & WATKINS LLP                       bgant@whitecase.com
     Alfred C. Pfeiffer, Jr.
     Belinda S Lee                              WHITE & CASE LLP
     505 Montgomery Street, Suite 2000          J. Mark Gidley
     San Francisco, CA 94111-6538               701 Thirteenth Street, NW
     Telephone: (415) 391-0600                  Washington, DC 20005-3807
     Facsimile: (415) 395-8095                  Telephone: (202) 626-3600
     al.pfeiffer@lw.com                         Facsimile: (202) 639-9355
     belinda.lee@lw.com                         mgidley@whitecase.com

     Counsel for Defendants Square, Inc. and    WHITE & CASE LLP
     Cash App Investing LLC                     Angela Daker
                                                Southeast Financial Center
                                                200 South Biscayne Boulevard, Suite 4900
     /s/ Gregory M. Boyle                       Miami, FL 33131-2352
     JENNER & BLOCK, LLP                        Telephone: (305) 995-5297
     Gregory M. Boyle                           Facsimile: (305) 358-5744
     353 North Clark Street                     adaker@whitecase.com
     Chicago, Illinois 60654-3456
     Telephone: (312) 923-2651                  Counsel for Defendant Apex Clearing Corp.
     gboyle@jenner.com

     Counsel for Defendants The Depository      /s/ Leiv H. Blad, Jr.
     Trust & Clearing Corporation; The          LOWENSTEIN SANDLER LLP
     Depository Trust Company                   Leiv H. Blad, Jr.
                                                Allison M. Vissichelli
                                                2200 Pennsylvania Avenue, NW
     /s/ Evangeline A.Z. Burbidge               Washington, DC 20037
     Lewis & Llewellyn LLP                      Telephone: (202) 753-3800
     Evangeline A.Z. Burbidge                   Facsimile: (202) 753-3838
     Paul T. Llewellyn                          lblad@lowenstein.com
     601 Montgomery Street, Suite 2000          avissichelli@lowenstein.com
     San Francisco, CA 94111-6538
     Telephone: (415) 800-0590                  LOWENSTEIN SANDLER LLP
     Facsimile: (415) 390-2127                  H. Gregory Baker
     eburbidge@lewisllewellyn.com               1251 Avenue of the Americas
     pllewellyn@lewisllewellyn.com              New York, NY 10020
                                                Telephone: (212) 262-6700
     Counsel for Defendant FF Trade Republic    Facsimile: (973) 597-2457
     Growth, LLC                                hbaker@lowenstein.com

                                                Counsel for Defendants Alpaca Securities
                                               25
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 26 of 28

                                               CASE NO. 21-2989-MDL-ALTONAGA


                                         LLC, eToro USA Securities Inc., WeBull
                                         Financial LLC and Fumi Holdings, Inc.




                                        26
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 27 of 28

                                                           CASE NO. 21-2989-MDL-ALTONAGA


           Pursuant to Stipulation, it is hereby

           DONE AND ORDERED in Miami, Florida, this 30th day of June, 2021.


                                                   _________________________________
                                                   CECILIA M. ALTONAGA
                                                   UNITED STATES DISTRICT JUDGE


    cc: counsel of record; pro se Plaintiffs




                                                    27
Case 1:21-md-02989-CMA Document 329 Entered on FLSD Docket 07/01/2021 Page 28 of 28

                                                             CASE NO. 21-2989-MDL-ALTONAGA


                                               EXHIBIT A

    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

    I, _____________________________ [print or type full name], of _________________ [print or

    type full address], declare under penalty of perjury that I have read in its entirety and understand

    the Stipulated Protective Order that was issued by the United States District Court for the Southern

    District of Florida in the case of In re Jan. 2021 Short Squeeze Trading Litigation, Case No. 21-

    2989-MDL-ALTONAGA/Torres. I agree to comply with and to be bound by all the terms of this

    Stipulated Protective Order and I understand and acknowledge that failure to so comply could

    expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

    not disclose in any manner any information or item that is subject to this Stipulated Protective

    Order to any person or entity except in strict compliance with the provisions of this Order.

           I further agree to submit to the jurisdiction of the United States District Court for the

    Southern District of Florida for the purpose of enforcing the terms of this Stipulated Protective

    Order, even if such enforcement proceedings occur after termination of this action.

           I hereby appoint __________________________ [print or type full name] of

    _______________________________________ [print or type full address and telephone number]

    as my Florida agent for service of process in connection with this action or any proceedings related

    to enforcement of this Stipulated Protective Order.

    Date: ______________________________________

    City and State where sworn and signed: _________________________________

    Printed name: _______________________________

    Signature: __________________________________




                                                    28
